 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   CHRISTOPHER M. MENDOZA,                             Case No.: 3:18-cv-01608-WQH-WVG
12
                                        Plaintiff,       ORDER DIRECTING U.S.
13                                                       MARSHAL TO EFFECT SERVICE
                         vs.                             OF SECOND AMENDED
14
                                                         COMPLAINT UPON DEFENDANT
15                                                       PURSUANT TO 28 U.S.C. § 1915(d)
     SDPD JIMMENEZ,                                      AND Fed. R. Civ. P. 4(c)(3)
16
                                      Defendant.
17
18
19   I.    Procedural History
20         On July 16, 2018, Christopher Mendoza (“Plaintiff”), proceeding pro se, filed this
21   civil rights action (ECF No. 1), together with a Request to Proceed In Forma Pauperis
22   (“IFP”) pursuant to 28 U.S.C. § 1915(a) (ECF No. 2).
23         On August 14, 2018, Plaintiff’s IFP Motion was GRANTED but the Court
24   DISMISSED the Plaintiff’s Complaint. (ECF No. 3). Plaintiff was granted leave to file
25   an amended pleading in order to correct the deficiencies of pleading identified in the
26   Court’s Order. Id. On August 29, 2018, Plaintiff filed a First Amended Complaint
27   (“FAC”) which consists of one hundred and forty three (143) handwritten pages. (ECF
28   No. 4). On October 3, 2018, the Court DISMISSED his FAC for failing to state a claim

                                                     1
 1   and for failing to comply with Federal Rule of Civil Procedure 8. (ECF No. 7).
 2         On October 19, 2018, Plaintiff filed his Second Amended Complaint (SAC), along
 3   with a “Supplemental Disclosure for Amended Complaint” which the Court liberally
 4   construes as a “Supplemental Complaint.” (ECF Nos. 9, 11). In his SAC, Plaintiff no
 5   longer names “Supervisor City of San Diego” as a Defendant and thus, all claims against
 6   this Defendant are waived. See S.D. Cal. Civ. R. 15.1; Hal Roach Studios, Inc. v.
 7   Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n amended
 8   pleading supersedes the original.”); Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir.
 9   2012) (noting that claims dismissed with leave to amend which are not re-alleged in an
10   amended pleading may be “considered waived if not repled.”).
11   II.   Sua Sponte Screening per 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)
12         A.     Standard of Review
13         As the Court previously informed Plaintiff, because he was a prisoner at the time
14   he filed this action and is proceeding IFP, his SAC requires a pre-answer screening
15   pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). Under these statutes, the Court must
16   sua sponte dismiss a prisoner’s IFP complaint, or any portion of it, which is frivolous,
17   malicious, fails to state a claim, or seeks damages from defendants who are immune. See
18   Williams v. King, 875 F.3d 500, 502 (9th Cir. 2017) (discussing 28 U.S.C. § 1915(e)(2))
19   (citing Lopez v. Smith, 203 F.3d 1122, 1126–27 (9th Cir. 2000) (en banc)); Rhodes v.
20   Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010) (discussing 28 U.S.C. § 1915A(b)). “The
21   purpose of [screening] is ‘to ensure that the targets of frivolous or malicious suits need
22   not bear the expense of responding.’” Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th
23   Cir. 2014) (quoting Wheeler v. Wexford Health Sources, Inc., 689 F.3d 680, 681 (7th Cir.
24   2012)).
25          “The standard for determining whether a plaintiff has failed to state a claim upon
26   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
27   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668
28   F.3d 1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th

                                                   2
 1   Cir. 2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
 2   applied in the context of failure to state a claim under Federal Rule of Civil Procedure
 3   12(b)(6)”). Rule 12(b)(6) requires a complaint to “contain sufficient factual matter,
 4   accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,
 5   556 U.S. 662, 678 (2009) (internal quotation marks omitted).
 6         Detailed factual allegations are not required, but “[t]hreadbare recitals of the
 7   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
 8   Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim for
 9   relief [is] . . . a context-specific task that requires the reviewing court to draw on its
10   judicial experience and common sense.” Id. The “mere possibility of misconduct” or
11   “unadorned, the defendant-unlawfully-harmed me accusation[s]” fall short of meeting
12   this plausibility standard. Id.; see also Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th
13   Cir. 2009).
14         B.      Excessive Force Claims
15         Plaintiff alleges Defendant Jimmenez, a San Diego Police Department Officer,
16   “assaulted” him after he had been arrested for “drunk in public.” (SAC at 3). As a result
17   of this alleged attack, Plaintiff claims he “collapsed” and lost consciousness. Id. While
18   Plaintiff claims Defendant’s actions violated his right to be free from “cruel and unusual
19   punishment” under the Eighth Amendment, see id., the Court liberally construes his
20   factual allegations to arise under the Fourth Amendment instead. See Graham v. Connor,
21   490 U.S. 386, 394–95 (1989) (first citing Tennessee v. Garner, 471 U.S. 1, 7–22 (1985)
22   (analyzing claim of excessive force to effect arrest under a Fourth Amendment standard);
23   then citing Whitley v. Albers, 475 U.S. 312, 318–26 (1986) (analyzing claim of excessive
24   force to subdue convicted prisoner under an Eighth Amendment standard)).
25         So construed, the Court finds Plaintiff’s SAC contains “sufficient factual matter,
26   accepted as true,” to state excessive force claims that are “plausible on its face,” see
27   Iqbal, 556 U.S. at 678, and sufficient to survive the “low threshold” set for sua sponte
28   screening pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(b), see Wilhelm, 680 F.3d at

                                                     3
 1   1123. “Police use of force is excessive and violates the Fourth Amendment if it’s
 2   objectively unreasonable under the circumstances.” Zion v. Cty. of Orange, 874 F.3d
 3   1072, 1075 (9th Cir. 2017); Graham, 490 U.S. at 388; Scott v. Harris, 550 U.S. 372, 383
 4   (2007). The Court of Appeals for the Ninth Circuit “assess[es] reasonableness using the
 5   non-exhaustive Graham factors: ‘the severity of the crime at issue, whether the suspect
 6   poses an immediate threat to the safety of the officers or others, and whether he is
 7   actively resisting arrest or attempting to evade arrest by flight.’” Zion, 874 F.3d at 1075
 8   (quoting Graham, 490 U.S. at 396). “[P]olice officers have a duty to intercede when
 9   their fellow officers violate the constitutional rights of a suspect or other citizen.” United
10   States v. Koon, 34 F.3d 1416, 1446 n.25 (9th Cir. 1994), rev’d on other grounds, 518
11   U.S. 81 (1996). “[T]he constitutional right violated by the passive defendant is
12   analytically the same as the right violated by the person who strikes the blows.” Id. at
13   1447; see also Cunningham v. Gates, 229 F.3d 1271, 1289 (9th Cir. 2000) (“‘[P]olice
14   officers have a duty to intercede when their fellow officers violate the constitutional
15   rights of a suspect or a citizen’ . . . if they had an opportunity to intercede.”) (citations
16   omitted).
17          The Court will order the U.S. Marshal to effect service upon Defendant Jimmenez
18   on Plaintiff’s behalf. See 28 U.S.C. § 1915(d) (“The officers of the court shall issue and
19   serve all process, and perform all duties in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (“[T]he
20   court may order that service be made by a United States marshal or deputy marshal . . . if
21   the plaintiff is authorized to proceed in forma pauperis under 28 U.S.C. § 1915.”).
22   III.   Conclusion and Orders
23          Good cause appearing, the Court:
24          1.    DISMISSES Defendant “Supervisor City of San Diego” and directs the
25   Clerk of Court to terminate this Defendant from this docket.
26          2.    DIRECTS the Clerk to issue a summons as to Plaintiff’s SAC and
27   Supplemental Complaint (ECF No. 9, 11) and to forward it to Plaintiff along with a blank
28   U.S. Marshal Form 285 for Defendant Jimmenez. In addition, the Clerk will provide

                                                     4
 1   Plaintiff with a certified copy of the August 14, 2018 Order granting IFP status, a
 2   certified copy of his SAC and Supplemental Complaint, and the summons so that he may
 3   serve Defendant Jimmenez. Upon receipt of this “IFP Package,” Plaintiff must complete
 4   the Form 285 as completely and accurately as possible, include an address where
 5   Defendant Jimmenez may be served, see S.D. Cal. Civ. R. 4.1.c, and return it to the
 6   United States Marshal according to the instructions the Clerk provides in the letter
 7   accompanying his IFP package.
 8         3.     ORDERS the U.S. Marshal to serve a copy of the SAC, Supplemental
 9   Complaint and summons upon Defendant Jimmenez as directed by Plaintiff on the USM
10   Form 285 provided to him. All costs of that service will be advanced by the United
11   States. See 28 U.S.C. § 1915(d); Fed. R. Civ. P. 4(c)(3).
12         4.     ORDERS Plaintiff, after service has been effected by the U.S. Marshal, to
13   serve upon Defendant Jimmenez, or upon Defendant’s counsel if appearance has been
14   entered by counsel, a copy of every further pleading, motion, or other document
15   submitted for the Court’s consideration pursuant to Fed. R. Civ. P. 5(b). Plaintiff must
16   include with every original document he seeks to file with the Clerk of the Court, a
17   certificate stating the manner in which a true and correct copy of that document has been
18   served on Defendant Jimmenez or his counsel, and the date of that service. See S.D. Cal.
19   Civ. R. 5.2. Any document received by the Court which has not been properly filed with
20   the Clerk, or which fails to include a Certificate of Service upon Defendant Jimmenez,
21   may be disregarded.
22         IT IS SO ORDERED.
23   Dated: November 1, 2018
24
25
26
27
28

                                                  5
